Case 1:20-cv-20250-FAM Document 4 Entered on FLSD Docket 01/22/2020 Page 1 of 2
Case 1:20-cv-20250-FAM Document 3 Entered on FLSD Docket 01/21/2020 Page 1 of 1

AO 440 (Rev, 06/12) Summons in a Civil Action :

UNITED STATES DISTRICT COURT

for the

 

Southern District of Florida

 

 

WINDY LUCIUS |
)
)
Plaintiffis) )
V. Civil Action No. 20-cv-20250-FAM
STAPLES, INC. )
- )
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) STAPLES, INC.
c/o Registered Agent CORPORATION SERVICE COMPANY
251 LITTLE FALLS DRIVE
WILMINGTON, DE 19808

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

J. Courtney Cunningham, Esq.

J. COURTNEY GUNNINGHAM, PLLC
8950 SW 74th Court, Suite 2201
Miami, FL 33156

T: 305-351-2014

cc @cunninghampllc.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

 

‘Angela E. Noble US. District Courts.
- Clerk of Court
Case 1:20-cv-20250-FAM Document 4 Entered on FLSD Docket 01/22/2020 Page 2 of 2

AO 440 (Rev. 01/09) Summons in a Civil Action (Page 2)

Civil Action No. 1:20-CV-20250-FAM

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

This summons for (name of individual and title, ifany) STAPLES, INC.

 

was received by me on (date) 1/21/2020

[7 I personally served the summons on the individual at (place)

 

ON (date) > or

 

© I left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,
ON (date) , and mailed a copy to the individual's last known address; or

 

63 I served the summons on (name of individual) LYNANNE GARES (MANAGING AGENT) , who is
designated by law to accept service of process on behalf of (name of organization) STAPLES, INC.

 

C/O CORPORATION SERVICE COMPANY, 251 LITTLE FALLS DRIVE, WILMINGTON, DE 19808 OD (date) 01/21/2020 AT 4:15 PM

 

© I returned the summons unexecuted because , or

 

C] Other (specify):

 

My fees are $ for travel and $ for services, for a total of $

/

I declare under penalty of perjury that this information is true.

e ,
Date: 01/21/2020 /-

KEVIN S. DUNN PROCESS SERVER
Printed name and title

Server's signature

BRANDYWINE PROCESS SERVERS, LTD, PO BOX 1360,
WILMINGTON, DE 19899

Server's address

Additional information regarding attempted service, etc:

   
  

/

SERVED SUMMONS; COMPLAINT lone 8 nA ae
SWORN TO ME ON 1/21/2020 ee Siong

Sto

 
